DETAILED ACTION
Claims 1-12, 14-18, and 20-21 are pending. Claims 1-12, 14-18, and 20-21 have been examined and are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments and amendments filed on 1/7/2021, with respect to the rejection of the claims, under 35 USC 102, and under 35 USC 103, have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6-12, 16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20080209342) in view of Brette (US 20200125619), and further with Drees (US 20110178977).
Regarding Claims 1 and 20: 
Taylor discloses – A building management system, comprising: 

provide a search interface having a filter section and a results section; (Taylor; Paragraph [9-10, 39, 124, 131] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS). The GUI system provides the user with a filter engine for creating customized filters, views, or summaries of information. Various BAS and UI system information may be provided in a variety of views or formats within the UI. The various views may provide actions such as paging, sorting, and filtering to allow users to access desired information. A user may be able to filter for a subset of items within a building space, and the result of the search may be provided in workspace area 706. Workspace area 706 is shown to include a result area 1284 and an additional information area 1282.)

perform a search regarding the plurality of devices of building equipment based on the filter criteria; (Taylor; Paragraph [9-10, 39, 75-77, 124, 131] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS). The GUI system provides the user with a filter engine for creating customized filters, views, or summaries of information. Various BAS and UI system information may be provided in a variety of views or formats within the UI. The various views may provide actions such as paging, sorting, and filtering to allow users to access desired information. A user may be able to filter for a subset of items within a building space, 
return a set of search results within the results section based on the filter criteria; (Taylor; Paragraph [9-10, 39, 75-77, 124, 131] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS). The GUI system provides the user with a filter engine for creating customized filters, views, or summaries of information. Various BAS and UI system information may be provided in a variety of views or formats within the UI. The various views may provide actions such as paging, sorting, and filtering to allow users to access desired information. A user may be able to filter for a subset of items within a building space, and the result of the search may be provided in workspace area 706. Workspace area 706 is shown to include a result area 1284 and an additional information area 1282.)
display the set of search results in the results section; (Taylor; Paragraph [9-10, 121, 128-133] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. The system further includes applying the saved filter definition to a set of building automation system data items and generating a graphical user interface, the graphical user interface including the results of the applied filter definition. Filter criteria may be used to determine if an item should be displayed in the user interface or what properties or components of the item should be displayed. A view of a result screen 1280 is shown in FIG. 12C. The user has elected to display the name of the site shown relating to the search results and/or selected in the selection tree.)
dynamically update information within the results section regarding the set of search results in real time without requiring user intervention in response to a quantity of the set of search results being less than a first threshold. More specifically, Taylor (Paragraph [39, 45, 54, 59, 81, 128-133]) discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria, but does not explicitly disclose dynamically update information within the results section regarding the set of search results in real time without requiring user intervention in response to a quantity of the set of search results being less than a first threshold, which is disclosed by Brette (see below)
Brette discloses – dynamically update information within the results section regarding the set of search results in real time without requiring user intervention in response to a quantity of the set of search results being less than a first threshold; (Brette; Paragraph [16-17, 38, 60-63, 88] - A computer-based system for designing, building, and deploying a search service application that provides a model that allows the business expert to select which attributes of an object can be searched and what information will be returned in a search result that can automatically configure a search engine to expose the other search features specified by the business expert, such as attributes associated with filters, and facets, and sortable attributes. The search model provides a search service application during an information retrieval process to generate a search result that includes information requested by an end-user that can be configured to filter the information based on the value of the selected search result filtering field, and/or to group the information based on the selected field, provided by a query interface. The 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the system and method for filtering items to be displayed on a graphical user interface of Taylor that provides a graphical user interface for a building automation system (BAS) that allows the user to define filter criteria, with the computer-based system for designing, building, and deploying a search service application of Brette that provides a configurable search service application during an information retrieval process to generate a search result that includes information requested by an end-user that can be configured to filter the information based on the value of the selected search result filtering field, and/or to group the information based on the selected field, provided by a query interface, where the combination of elements according to known methods would yield a predictable result. (Brette; Abstract; Paragraph [16-17])
Taylor-Brette further discloses – receive a selection of one or more of the plurality of devices of building equipment of the set of search results in the results section; (Taylor; Paragraph [9-10, 121, 128-133] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. The system further includes applying the saved filter definition to a set of building automation system data items and generating a graphical user interface, the graphical user interface including the results of the applied filter definition. Filter criteria may be used to determine if an item should be displayed in the user interface or 
receive command criteria regarding a command to provide to the one or more selected devices of building equipment; and (Taylor; Paragraph [39, 45, 54, 59, 81] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-based tasks early in the user experience. The system, via an application and data server (ADS) 130, that includes a database management system and server software that provide access to data and routes commands to the BAS. A workstation interface 410 and 412 for BAS site director 302 and BAS device 306 may be configured to provide relevant information to workstation UI/BAS SCT 414. Workstation UI/BAS SCT 414 may provide graphical user interfaces for site configuration, user administration, online/advanced reporting, historical data analysis, detailed BAS device command and control, and/or site archive maintenance. Tasks are operations that a user initiates in order to properly monitor, operate, maintain, and manage a facility.)
provide the command to the one or more selected devices of building equipment, the command causing the one or more selected devices of building equipment to affect the variable state or condition within the building. (Taylor; Paragraph [39-42, 45, 54, 59, 81] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system. Building automation systems (BAS) are, in general, hardware and/or software systems configured to control, monitor, and manage equipment in or around a building or building area. BAS equipment can include a heating, ventilation, and air conditioning (HVAC) system, a security system, a lighting system, a fire alerting system, an elevator system, another system that is 
Examiner's note: Claim 20 discloses a method claim of the system of claim 1 that appears to disclose the same or broader claim language as disclosed by the limitations in claim 1, except using the term "bulk command criteria" vs "command criteria", where the term "bulk command", using a broadest reasonable interpretation of the claims, can be interpreted as providing a one or more commands to configure one or more devices of building equipment. Therefore claim 20 is rejected for the same reasons as claim 1, as previously discussed above.
Regarding Claims 2: 
Taylor-Brette further discloses – The building management system of Claim 1, wherein the search and control system is further configured to: 
receive report criteria regarding a report to be generated for the one or more selected devices of building equipment, (Taylor; Paragraph [9-10, 54, 87-91] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. Workstation UI/BAS SCT 414 may provide graphical user interfaces for site configuration, user administration, online/advanced reporting, historical data analysis, detailed BAS device command and control, and/or site archive maintenance. The alerts function mode may provide workspace views that contain information and provide access to tasks relating to detecting and managing alerts within the facility system. Alert summaries may provide the user of the user interface with alerts that the user is authorized to be provided.)

generate the report based on the report criteria. (Taylor; Paragraph [9-10, 54, 87-91] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. Workstation UI/BAS SCT 414 may provide graphical user interfaces for site configuration, user administration, online/advanced reporting, historical data analysis, detailed BAS device command and control, and/or site archive maintenance. The alerts function mode may provide workspace views that contain information and provide access to tasks relating to detecting and managing alerts within the facility system. Alert 
Regarding Claim 3:
Taylor-Brette further discloses – The building management system of Claim 2, wherein the report type includes at least one of an activity report, an audit report, an alarm report, or a trend report. (Taylor; Paragraph [9-10, 54, 87-91] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. Workstation UI/BAS SCT 414 may provide graphical user interfaces for site configuration, user administration, online/advanced reporting, historical data analysis, detailed BAS device command and control, and/or site archive maintenance. The alerts function mode may provide workspace views that contain information and provide access to tasks relating to detecting and managing alerts within the facility system. Alert summaries may provide the user of the user interface with alerts that the user is authorized to be provided.)
Regarding Claim 4: 
Taylor-Brette further discloses – The building management system of Claim 3, wherein the search and control system is further configured to: 
select a granularity to present trend information including time series data for the one or more selected devices of building equipment (Taylor; Paragraph [39, 45, 54, 59, 81] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-based tasks early in the user experience. The system, via an application and data server (ADS) 130, that includes a database management system and server 
based on a selected time frame and in response to the trend report being selected; and (Taylor; Paragraph [39, 45, 51] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-based tasks early in the user experience. UI server 304 may be configured to provide a graphical user interface that includes features for viewing summaries of BAS devices, settings, values, schedules, and the like. The provided graphical user interfaces may provide mechanisms configured to allow a user to adjust BAS values and states, enable operator override commands, release operator override commands, view alert summaries, perform basic alert tasks (e.g., acknowledge, discard, etc.), view schedule summaries, view schedule details (e.g., a scheduled point summary, "today's schedule", a temporary override list, etc.), perform basic schedule tasks (e.g., temporary override of a scheduled task, etc.), view trend summaries, view trend details such as trend sample data for a limited timeframe, etc.)
present the trend information for the one or more selected devices of building equipment with the selected granularity. (Taylor; Paragraph [39, 45, 51] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-
Regarding Claim 6: 
Taylor-Brette further discloses – The building management system of Claim 2, 
wherein the search and control system is configured to facilitate at least one of scheduling future generation of the report or saving the report for future use. (Taylor; Paragraph [39, 45, 51] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-based tasks early in the user experience. UI server 304 may be configured to provide a graphical user interface that includes features for viewing summaries of BAS devices, settings, values, schedules, and the like. The provided graphical user interfaces may provide mechanisms configured to allow a user to adjust BAS values and states, enable operator override commands, release operator override commands, view alert summaries, perform basic alert tasks (e.g., acknowledge, discard, etc.), view schedule summaries, view schedule details (e.g., a scheduled point summary, "today's schedule", a temporary override list, etc.), perform 
Regarding Claim 7: 
Taylor-Brette further discloses – The building management system of Claim 1, wherein the search and control system, when executing the receiving the filter criteria and the performing the search steps, is configured to: 
receive at least one space filter; (Taylor; Paragraph [134] - Method 1350 includes providing an interface to associate a filter with a selected building space (step 1352). Method 1350 may further include relating the saved filter to the selected building space (step 1354) and saving the association (e.g., in a text file, relational database, or another data structure). It is important to note that a plurality of building spaces may be associated with the saved filter (e.g., step 1356). Associating multiple building spaces with a filter may be accomplished by copying the filter to and associating the copy with a building space.)
retrieve all building equipment at least one of (i) associated with the at least one space filter selected or (ii) based on an authorization level of an operator; (Taylor; Paragraph [134] - Method 1350 includes providing an interface to associate a filter with a selected building space (step 1352). Method 1350 may further include relating the saved filter to the selected building space (step 1354) and saving the association (e.g., in a text file, relational database, or another data structure). It is important to note that a plurality of building spaces may be associated with the saved filter (e.g., step 1356). Associating multiple building spaces with a filter may be accomplished by copying the filter to and associating the copy with a building space.)

receive a selection of at least one equipment definition filter; (Taylor; Paragraph [134] - Method 1350 includes providing an interface to associate a filter with a selected building space (step 1352). Method 1350 may further include relating the saved filter to the selected building space (step 1354) and saving the association (e.g., in a text file, relational database, or another data structure). It is important to note that a plurality of building spaces may be associated with the saved filter (e.g., step 1356). Associating multiple building spaces with a filter may be accomplished by copying the filter to and associating the copy with a building space.)
retrieve all points at least one of (i) associated with the at least one equipment definition filter selected or (ii) based on the authorization level of the operator; and (Taylor; Paragraph [9-10, 121, 128-133] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical 
subfilter the points based on the point name filter associated with each of the points retrieved; (Taylor; Paragraph [9-10, 121, 128-133] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. The system further includes applying the saved filter definition to a set of building automation system data items and generating a graphical user interface, the graphical user interface including the results of the applied filter definition. Filter criteria may be used to determine if an item should be displayed in the user interface or what properties or components of the item should be displayed. Method 1300 includes generating a computer based form (e.g., a form shown in FIGS. 12A and/or 12B, a pop-up window, a new screen, a new page, etc.) for allowing a user to enter filter criteria (step 1302).)
receive a selection of at least one point name filter; and (Taylor; Paragraph [9-10, 121, 128-133] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. 
keep only the points associated with the at least one point name filter selected, each point associated with one of the plurality of building devices. (Taylor; Paragraph [9-10, 121, 128-133] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. The system further includes applying the saved filter definition to a set of building automation system data items and generating a graphical user interface, the graphical user interface including the results of the applied filter definition. Filter criteria may be used to determine if an item should be displayed in the user interface or what properties or components of the item should be displayed. A view of a result screen 1280 is shown in FIG. 12C. The user has elected to display the name of the site shown relating to the search results and/or selected in the selection tree.)
Regarding Claim 8: 
Taylor-Brette further discloses – The building management system of Claim 1, wherein the search and control system is configured to: 

receive a single command for the single device via the single command dialog box; and (Taylor; Paragraph [9-10, 121, 128-133] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. The system further includes applying the saved filter definition to a set of building automation system data items and generating a graphical user interface, the graphical user interface including the results of the applied filter definition. Filter criteria may be used to determine if an item should be displayed in the user interface or what properties or components of the item should be displayed. Method 1300 includes generating a computer based form (e.g., a form shown in FIGS. 12A and/or 12B, a pop-up window, a new screen, a new page, etc.) for allowing a user to enter filter criteria (step 1302).)

Regarding Claim 9: 
Taylor-Brette further discloses – The building management system of Claim 1, wherein the search and control system is configured to: 
identify if at least one of the one or more selected devices cannot receive the command; (Taylor; Paragraph [39, 45, 51] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-based tasks early in the user experience. UI server 304 may be configured to provide a graphical user interface that includes features for viewing summaries of BAS devices, settings, values, schedules, and the like. The provided graphical user interfaces may provide mechanisms configured to allow a user to adjust BAS values and states, enable operator override commands, release operator override commands, view alert summaries, perform basic alert tasks 
provide a notification indicating that the command cannot be completed for all of the one or more selected devices; and (Taylor; Paragraph [39, 45, 51] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-based tasks early in the user experience. UI server 304 may be configured to provide a graphical user interface that includes features for viewing summaries of BAS devices, settings, values, schedules, and the like. The provided graphical user interfaces may provide mechanisms configured to allow a user to adjust BAS values and states, enable operator override commands, release operator override commands, view alert summaries, perform basic alert tasks (e.g., acknowledge, discard, etc.), view schedule summaries, view schedule details (e.g., a scheduled point summary, "today's schedule", a temporary override list, etc.), perform basic schedule tasks (e.g., temporary override of a scheduled task, etc.), view trend summaries, view trend details such as trend sample data for a limited timeframe, etc.)
provide the command to the one or more selected devices that can receive the command. (Taylor; Paragraph [39, 45, 54] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-based tasks early in the user experience. The system, via an application and data server (ADS) 130, that includes a database management system and server software that provide access to data and 
Regarding Claim 10: 
Taylor-Brette further discloses – The building management system of Claim 1, 
wherein the search and control system is configured to provide a confirmation interface after providing the command, the confirmation interface providing information regarding at least one of a number of devices the command affected, a type of command that was provided, an indication of successful commands, or an indication of failed commands, wherein the successful commands are grouped together and the failed commands are grouped together separate from the successful commands. (Taylor; Paragraph [39, 45, 51] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-based tasks early in the user experience. UI server 304 may be configured to provide a graphical user interface that includes features for viewing summaries of BAS devices, settings, values, schedules, and the like. The provided graphical user interfaces may provide mechanisms configured to allow a user to adjust BAS values and states, enable operator override commands, release operator override commands, view alert summaries, perform basic alert tasks (e.g., acknowledge, discard, etc.), view schedule summaries, view schedule details (e.g., a scheduled point summary, "today's schedule", a temporary override list, etc.), perform basic schedule tasks (e.g., temporary override of a scheduled task, etc.), view trend summaries, view trend details such as trend sample data for a limited timeframe, etc.) 
Regarding Claim 11: 

wherein the search and control system is configured to return the set of search results within the results section based on the filter criteria and an authorization level of an operator. (Taylor; Paragraph [9-10, 121, 128-133] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. The system further includes applying the saved filter definition to a set of building automation system data items and generating a graphical user interface, the graphical user interface including the results of the applied filter definition. Filter criteria may be used to determine if an item should be displayed in the user interface or what properties or components of the item should be displayed. Method 1300 includes generating a computer based form (e.g., a form shown in FIGS. 12A and/or 12B, a pop-up window, a new screen, a new page, etc.) for allowing a user to enter filter criteria (step 1302).)
Regarding Claim 12: 
Taylor-Brette further discloses – The building management system of Claim 1, 
wherein the search and control system is configured to provide a notification indicating that the filter criteria needs to be refined in response to the set of search results not including any items. (Taylor; Paragraph [9-10, 54, 87-91] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. Workstation UI/BAS SCT 414 may provide graphical user interfaces for site configuration, user administration, online/advanced reporting, historical data analysis, detailed BAS device command and control, and/or 
Regarding Claim 16: 
Taylor-Brette further discloses – The building management system of Claim 1, wherein the search and control system is configured to: 
receive modification criteria regarding at least one attribute of the one or more selected devices of building equipment to be modified; and (Taylor; Paragraph [9-10, 121, 128-133] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. The system further includes applying the saved filter definition to a set of building automation system data items and generating a graphical user interface, the graphical user interface including the results of the applied filter definition. Filter criteria may be used to determine if an item should be displayed in the user interface or what properties or components of the item should be displayed. Method 1300 includes generating a computer based form (e.g., a form shown in FIGS. 12A and/or 12B, a pop-up window, a new screen, a new page, etc.) for allowing a user to enter filter criteria (step 1302).)
perform a modification to the at least one attribute of the one or more selected devices of building equipment based on the modification criteria, the modification causing the at least one attribute of the one or more selected devices of building equipment to change. (Taylor; Paragraph [39, 45, 54, 59, 81] - Further discloses a graphical user 
Regarding Claim 18: 
Taylor-Brette further discloses – The method of Claim 17, 
wherein the report criteria includes a start date and time, an end date and time, and a report type, the report type including at least one of an activity report, an audit report, an alarm report, or a trend report. (Taylor; Paragraph [9-10, 54, 87-91] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. Workstation UI/BAS SCT 414 may provide graphical user interfaces for site configuration, user administration, online/advanced reporting, historical data analysis, detailed BAS device command and control, and/or site archive maintenance. The alerts function mode may provide workspace views that contain information and provide access to tasks relating to 
Regarding Claim 21: 
Taylor-Brette further discloses – The method of Claim 20, further comprising providing, by the search and control system on the user device, a confirmation interface after providing the bulk command, wherein the confirmation interface provides information regarding a first subset of the plurality devices that the bulk command was successfully provided to and a second subset of the plurality devices that the bulk command was unsuccessfully provided to, and wherein first information regarding the first subset of the plurality of devices is grouped together and second information regarding the second subset of the plurality device is grouped together separate from the first information within the confirmation interface. (Taylor; Paragraph [39, 45, 54, 59, 81] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-based tasks early in the user experience. The system, via an application and data server (ADS) 130, that includes a database management system and server software that provide access to data and routes commands to the BAS. A workstation interface 410 and 412 for BAS site director 302 and BAS device 306 may be configured to provide relevant information to workstation UI/BAS SCT 414. Workstation UI/BAS SCT 414 may provide graphical user interfaces for site configuration, user administration, online/advanced reporting, historical data analysis, detailed BAS device command and control, and/or site archive maintenance. Tasks are operations that a user initiates in order to properly monitor, operate, maintain, and manage a facility.)
s 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20080209342) in view of Brette (US 20200125619), and further with Drees (US 20110178977).
Regarding Claim 5: 
Taylor-Brette further discloses – The building management system of Claim 4, 
wherein the search and control system is configured to display (Taylor; Paragraph [39, 45, 51] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-based tasks early in the user experience. UI server 304 may be configured to provide a graphical user interface that includes features for viewing summaries of BAS devices, settings, values, schedules, and the like. The provided graphical user interfaces may provide mechanisms configured to allow a user to adjust BAS values and states, enable operator override commands, release operator override commands, view alert summaries, perform basic alert tasks (e.g., acknowledge, discard, etc.), view schedule summaries, view schedule details (e.g., a scheduled point summary, "today's schedule", a temporary override list, etc.), perform basic schedule tasks (e.g., temporary override of a scheduled task, etc.), view trend summaries, view trend details such as trend sample data for a limited timeframe, etc.)
Taylor does not explicitly disclose – display (i) raw trend data in response to the selected time frame being less than a first threshold. More specifically, Taylor (Paragraph [39, 45, 54, 59, 81, 128-133]) discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria, but does not explicitly disclose display raw trend data in response to the selected time frame being less than a first threshold, which is disclosed by Drees (see below) 
Drees discloses – display (i) raw trend data in response to the selected time frame being less than a first threshold, (Drees; Paragraph [30-32, 62, 106, 127] - Discloses a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings. The system further enables a fault detection strategy that utilizes a trigger condition and a content condition; At step 604, a trigger condition and a content condition are identified within the rule; At step 606, the trigger condition is checked to determine whether to process the content condition. For example, this would correspond to comparing the temperature value from a sensor to the threshold of the trigger condition. If the temperature is below the threshold, a fault is detected.) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the system and method for filtering items to be displayed on a graphical user interface of Taylor that provides a graphical user interface for a building automation system (BAS) that allows the user to define filter criteria, and the computer-based system for designing, building, and deploying a search service application of Brette that provides a configurable search service application during an information retrieval process to generate a search result, provided by a query interface, with the building management system configured to improve building efficiency of Drees that is configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings, where the combination of elements according to known methods would yield a predictable result. (Drees; Abstract; Paragraph [30-32]) 

(iii) trend data aggregated on a monthly basis in response to the selected time frame being greater than the second threshold. (Drees; Paragraph [30-32, 79-80] - Discloses a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings. The system includes an automated measurement and validation (AM&V) layer 110 configured to automatically (e.g., using data aggregated by the AM&V layer 110, integrated control layer 116, building subsystem integration layer 118, FDD layer 114, or otherwise) verify the impact of the integrated control layer 116, the FDD layer 114, the DR layer 112, or other energy-saving strategies of the smart building 
Regarding Claim 14: 
Taylor-Brette-Drees further discloses – The building management system of Claim 1, 
wherein the search and control system is configured to display the set of search results in the results section and (Taylor; Paragraph [9-10, 121, 128-133] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. The system further includes applying the saved filter definition to a set of building automation system data items and generating a graphical user interface, the graphical user interface including the results of the applied filter definition. Filter criteria may be used to determine if an item should be displayed in the user interface or what properties or components of the item should be displayed. A view of a result screen 1280 is shown in FIG. 12C. The user has elected to display the name of the site shown relating to the search results and/or selected in the selection tree.)
provide a notification indicating the set of search results are not being dynamically updated (Taylor; Paragraph [9-10, 54, 87-91, 137] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. Workstation UI/BAS SCT 414 may provide graphical user 
in response to the quantity of search results being greater than the first threshold, but less than a second threshold. (Drees; Paragraph [30-32, 62, 106, 127] - Discloses a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings. The system further enables a fault detection strategy that utilizes a trigger condition and a content condition; At step 604, a trigger condition and a content condition are identified within the rule; At step 606, the trigger condition is checked to determine whether to process the content condition. For example, this would correspond to comparing the temperature value from a sensor to the threshold of the trigger condition. If the temperature is below the threshold, a fault is detected.) 
Regarding Claim 15: 
Taylor-Brette-Drees further discloses – The building management system of Claim 14, 
wherein the search and control system is configured to provide a notification indicating that the quantity of search results exceeds a maximum number of search results and (Taylor; Paragraph [9-10, 121, 128-133] - Discloses a system for filtering items to be displayed on 
that the filter criteria needs to be refined in response to the quantity of search results being greater than the second threshold. (Drees; Paragraph [30-32, 62, 106, 127] - Discloses a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings. The system further enables a fault detection strategy that utilizes a trigger condition and a content condition. Monitoring and reporting applications 120 can then access the data or be pushed the data so that real time "system health" dashboards can be viewed and navigated by a user. Long term diagnostics module 1020 may further be configured to calculate and store in memory 1006 values such as a trend for a residual over time, a percentage of operating time that a fault is indicated by fault detection module 1016, or a "worst" value for a residual or fault over a period of time. The system further enables a fault detection strategy that utilizes a trigger condition and a content condition. For example, this would correspond to comparing the temperature value from a sensor to the threshold of the trigger condition. If the temperature is below the threshold, a fault is detected.)
17 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US 20080209342) in view of Drees (US 20110178977).
Regarding Claim 17: 
Taylor discloses – A method for generating a report based on search results, the method comprising: (Taylor; Paragraph [9-10, 39, 75-77, 124, 131] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS). The GUI system provides the user with a filter engine for creating customized filters, views, or summaries of information. Various BAS and UI system information may be provided in a variety of views or formats within the UI. The various views may provide actions such as paging, sorting, and filtering to allow users to access desired information. A user may be able to filter for a subset of items within a building space, and the result of the search may be provided in workspace area 706. Workspace area 706 is shown to include a result area 1284 and an additional information area 1282.)
automatically detecting, by a search and control system coupled to a building network, a plurality of items connected to the building network, the plurality of items including at least one of building equipment, data points provided by the building equipment, or building spaces affected by the building equipment; (Taylor; Paragraph [39, 45, 54, 59, 81] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-based tasks early in the user experience. The system, via an application and data server (ADS) 130, that includes a database management system and server software that provide access to data and routes commands to the BAS. A workstation interface 410 and 412 for BAS site director 302 
providing, by a search and control system on a user device, a search interface having a filter section and a results section; (Taylor; Paragraph [9-10, 39, 75-77, 124, 131] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS). The GUI system provides the user with a filter engine for creating customized filters, views, or summaries of information. Various BAS and UI system information may be provided in a variety of views or formats within the UI. The various views may provide actions such as paging, sorting, and filtering to allow users to access desired information. A user may be able to filter for a subset of items within a building space, and the result of the search may be provided in workspace area 706. Workspace area 706 is shown to include a result area 1284 and an additional information area 1282.)
receiving, by the search and control system from the user device, filter criteria within the filter section regarding the plurality of items; (Taylor; Paragraph [9-10, 39, 75-77, 124, 131] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS). The GUI system provides the user with a filter engine for creating customized filters, views, or summaries of information. Various BAS and UI 
performing, by the search and control system, a search regarding the plurality of items based on the filter criteria; (Taylor; Paragraph [9-10, 121, 128-133] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria. The system further includes applying the saved filter definition to a set of building automation system data items and generating a graphical user interface, the graphical user interface including the results of the applied filter definition. Filter criteria may be used to determine if an item should be displayed in the user interface or what properties or components of the item should be displayed. Method 1300 includes generating a computer based form (e.g., a form shown in FIGS. 12A and/or 12B, a pop-up window, a new screen, a new page, etc.) for allowing a user to enter filter criteria (step 1302).)
returning, by the search and control system, a set of search results within the results section based on at least one of the filter criteria or an authorization level of a user of the user device; (Taylor; Paragraph [9-10, 39, 75-77, 124, 131] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS). The GUI system provides the user with a filter engine for creating customized 
receiving, by the search and control system from the user device, a selection of one or more items of the set of search results in the results section; (Taylor; Paragraph [9-10, 39, 124, 131] - Discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS). The GUI system provides the user with a filter engine for creating customized filters, views, or summaries of information. Various BAS and UI system information may be provided in a variety of views or formats within the UI. The various views may provide actions such as paging, sorting, and filtering to allow users to access desired information. A user may be able to filter for a subset of items within a building space, and the result of the search may be provided in workspace area 706. Workspace area 706 is shown to include a result area 1284 and an additional information area 1282.)
receiving, by the search and control system from the user device, report criteria regarding the report to be generated for the one or more items of the set of search results associated with the selection, wherein the report criteria includes a selected time frame and a trend report selection; and (Taylor; Paragraph [39, 45, 51] - Further discloses a graphical user interface (GUI) system and/or server for managing a building automation system that provides the user with access to user interface elements that trigger outcome-
Taylor does not explicitly disclose – generating, by the search and control system, a trend report including trend data based on the report criteria for viewing on the user device, wherein the trend data is provided in the trend report with a varying level of granularity based on the selected time frame such that the trend report displays (i) raw trend data for the one or more items in response to the selected time frame being less than a first threshold, (ii) trend data aggregated on a daily basis for the one or more items in response to the selected time frame being greater than the first threshold, but less than a second threshold, and (iii) trend data aggregated on a monthly basis for the one or more items in response to the selected time frame being greater than the second threshold. More specifically, Taylor (Paragraph [39, 45, 54, 59, 81, 128-133]) discloses a system for filtering items to be displayed on a graphical user interface provided to a client and for interaction by a user, the graphical user interface for a building automation system (BAS), configured to allow the user to define filter criteria, but does not explicitly disclose generating, by the search and control system, a trend report including trend data based on the report criteria for viewing on the user device, wherein the trend data is provided in the trend report with a varying level of granularity based on the selected time frame such that the trend report displays (i) raw trend data for the one or more items in response to the selected time frame being less than a first threshold, (ii) trend data aggregated on a daily basis for the one or more items in response to the selected time frame being greater than the first threshold, but less than a second threshold, and (iii) trend data aggregated on a monthly basis for the one or more items in response to the selected time frame being greater than the second threshold, which is disclosed by Drees (see below)
Drees discloses – generating, by the search and control system, a trend report including trend data based on the report criteria for viewing on the user device, wherein the trend data is provided in the trend report with a varying level of granularity based on the selected time frame such that the trend report displays (i) raw trend data for the one or more items in response to the selected time frame being less than a first threshold, (Drees; Paragraph [30-32, 62, 106, 127] - Discloses a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings. The system further enables a fault detection strategy that utilizes a trigger condition and a content condition; At step 604, a trigger condition and a content condition are identified within the rule; At step 606, the trigger condition is checked to determine whether to process the content condition. For example, this would correspond to comparing the temperature value from a sensor to the threshold of the trigger condition. If the temperature is below the threshold, a fault is detected.)
(ii) trend data aggregated on a daily basis for the one or more items in response to the selected time frame being greater than the first threshold, but less than a second threshold, and (Drees; Paragraph [30-32, 79-80] - Discloses a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings. The system includes an automated measurement and validation (AM&V) layer 110 configured to automatically (e.g., using data aggregated by the AM&V layer 110, integrated control layer 116, building subsystem integration layer 118, FDD layer 114, or otherwise) verify the impact of the integrated control layer 116, the FDD layer 114, the DR layer 112, or other energy-saving strategies of the smart building manager 106 and may be configured to calculate, for example, a return on investment date, the money saved using pricing information available from utilities. For example, the AM&V layer 110 may allow for the user to select IPMVP Option C which specifies a method for the direct comparison of monthly or daily energy use from a baseline model to actual data from the post-installation measurement period.) 
(iii) trend data aggregated on a monthly basis for the one or more items in response to the selected time frame being greater than the second threshold. (Drees; Paragraph [30-32, 79-80] - Discloses a building management system configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings. The system includes an automated measurement and validation (AM&V) layer 110 configured to automatically (e.g., using data aggregated by the AM&V layer 110, integrated control layer 116, building subsystem integration layer 118, FDD layer 114, or otherwise) verify the impact of the integrated control layer 116, the FDD layer 114, the DR layer 112, or other energy-saving strategies 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the system and method for filtering items to be displayed on a graphical user interface of Taylor that provides a graphical user interface for a building automation system (BAS) that allows the user to define filter criteria, with the building management system configured to improve building efficiency of Drees that is configured to improve building efficiency, to enable greater use of renewable energy sources, and to provide more comfortable and productive buildings, where the combination of elements according to known methods would yield a predictable result. (Drees; Abstract; Paragraph [30-32])
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LI whose telephone number is (571) 270-0623. The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ML/Examiner, Art Unit 2457 



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457